DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed October 18, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3, 5-22 and 25-29 are currently pending.  Claims 12, 13, 21 and 22 are withdrawn. Claims 1, 3, 5, 7, 9 and 10 are currently amended.  Claims 2, 4 and 23-24 are cancelled. Claims 26-29 are new.

Claim Objection
Claim 27 is objected to because of the following informalities:  typographical error.  
There appears to be a duplication of the word “from” in claim 27 at line 6.
Appropriate correction is required.

Claim Interpretation
With regard to the limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, and “…derived from bone marrow…”, “…concentrated by centrifugation separated by density gradient from whole cells…”, “…separated within a density of 1.13-1.19 g/ml in a sucrose solution…” (claims 1 and 9) and “which is derived from a cadaver” (claim 14), it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the claims recite using centrifugation and density gradient separation within a density of 1.13-1.19 g/ml in a sucrose solution to obtain the mixture of biologic material comprising exosomes having a diameter of 40-100 nm. Thus, the process imparts these features: the mixture of biologic material comprises bone marrow-derived non-whole cellular components and/or non-cellular fractions including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components having a diameter of 40-100 nm, i.e. exosomes.
Thus, any biological composition comprising: a mixture of bone marrow-derived exosomes would appear to read on the claimed mixture of biologic material.
Further regarding the recitations “wherein the mixture is compatible with biologic function” (claims 1, 9 and 27), “…wherein the combination of non-whole cell components with a select number of the non-whole cell fractions sustains pluripotency in both graft cells in a graft recipient or host cells in a graft recipient or cell combinations thereof in a graft recipient” (claim 5), “…wherein the select number of the non-whole cell fractions sustains pluripotency in graft cells or host cells or cell combinations thereof in the graft recipient includes differentiated committed cells and non-differentiated pluripotent cells and non-committed pluripotent cells”  (claim 6), “the biological composition is predisposed to demonstrate or support elaboration of active volume or spatial geometry consistent in morphology with that of endogenous bone” (claim 7), “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity” (claim 8), “…treated by being suspended in the protectant or cryoprotectant prior to preservation or cryopreservation or freeze drying to form a preserved unfrozen composition or a frozen composition or a freeze-dried composition” (claim 9), “…is diluted with saline at the time of use prior to being implanted into a patient” (claim 9), “has separation-enhanced non-whole cell fractions vitality including one or more of the following: separating the fractions from cells heightens their vitality, reversing "arrest" of donors, responsive molecular coupling, matrix quest in neutralizing inflammation or satience by balancing stimulus for repair” (claim 14) and “the mixture creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration” (claim 19), it is noted these limitations are  considered only to be an intended use recitations which do not further define or limit the composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients, as that instantly claimed. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. MPEP 2111.02
 claims 17 and 18 depend directly or indirectly from claim 9 and further define the cryopreservation parameters.  Given this limitation is directed to an intended use, claims 17 and 18 do not further limit the composition of claim 9.  
Claims 10, 11, 16, 17 and 20 depend directly or indirectly from claim 1.  Claim 10 which depends from indirectly from claim 1, recites “wherein the protectant or cryoprotectant creates a physical or electrical or chemical gradient, or combination thereof, for tissue regeneration”; claim 11, which depends from claim 10, recites “wherein the gradient has a physical characteristic of modulus or topography such as charge density, field shape or cryo or chemo toxics tendencies”; claim 16, which depends from claim 8, recites “wherein the regenerative resonance occurs in the presence or absence of a refractory response”; claim 17, which depends from claim 9, recites “wherein the cryopreservation occurs at a temperature that is sub-freezing”; claim 18, which depends from claim 17, recites “wherein the cryopreservation temperature is from 0 degrees C to -200 degrees; and claim 20, which depends from claim 19 recites “wherein the gradient has a physical characteristic such as modulus or topography”.  Claims 10, 11, 16, 17 and 20 are also directed to intended use limitations which do not further define or limit the composition, per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 4, 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claims 4, 23 and 24 have been cancelled.

New ground of rejection, necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from newly cancelled claim 4.  Therefore, claim 14 references a cancelled claim and is of improper dependent form since it fails to include all the limitations of the claim to which it refers.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution, given that claim 4 previously depended from claim 1, claim 14 interpreted to depend from claim 1.  However, despite the above 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Withdrawn
RE: Rejection of Claims 1-11, 14-20 and 23-25 under 35 U.S.C. 101:
Applicant has amended claims 1 and 9 to require a cryoprotectant.
Claims 1 and 9 have been amended in a manner that provides a markedly different characteristic given that cryoprotectants function in a preservative manner that preserves biological viability and life-span. New claim 27 also requires a cryoprotectant. Therefore, claims 1, 3, 5-11, 14-20 and 25-29 qualify as eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1, 4-11, 14, 16-20 and 23-25, under 35 U.S.C. 103 as being unpatentable over Mitsialis:
Claim 1 has been amended to now require the biological composition comprising exosomes and a cryoprotectant to further include bone particles, as was previously recited in claims 2 and 3. It is noted that the cited reference to Mitsialis does not further teach the addition of bone particles, as set forth in the previous Office Action (page 25).
Therefore, due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the claim amendment submitted October 18, 2021 has necessitated a new ground of rejection, as set forth below.

RE: Rejection of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas and Voor:
It is noted that claim 2 has been cancelled and claim 3 has been amended to now depend directly from claim 1. Therefore, claim 3 is now addressed under the new ground of rejection set forth below.

New ground of rejection, necessitated by Amendment
Claims 1, 3, 5-8, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas et al. (WO 2014/159662, previously cited) (“Badiavas”) and Voor et al., (US 2012/0053692; previously cited) (“Voor”).
Applicant has amended claim 1 to further define that the mixture of exosomes and cryoprotectant further include bone particles to form the final product. 
is thawed and then diluted with saline at the time of use prior to being implanted into a patient” (claim 1), it is noted that, given the claim is directed to a composition and not a method of using the composition, this limitation is directed to an intended use of the composition and does not further limit the structure of the composition to further include saline.
Thus, in view of the product-by-process limitations it is noted that any composition comprising:
extracellular exosomes having a diameter ranging from 40-100 nm; and
admixed with a cryoprotectant and bone particles, would read on the composition of claim 1.
Further regarding claim 1, it is noted that Mitsialis is directed to compositions comprising exosomes that are derived from bone marrow mesenchymal stem cells (MSC) (Abstract; paragraphs [0004]-[0013], [0023] and [0030]; FIG. 3).
	Paragraph [0056] of Mitsialis teaches the following:
“The exosomes of the invention are membrane (i.e., lipid bilayer) vesicles that are released from mesenchymal stem cells. They have a diameter ranging from about 30 nm to 100 nm. By electron microscopy, exosomes appear to have a cup-shaped morphology. They sediment at about 100,000 x g and have a buoyant density in sucrose of about 1.10 to about 1.21 g/ml. Exosomes may be referred to as microvesicles or nanovesicles.”

Mitsialis (paragraphs [0105]-[0112]) further teaches the specific method steps employed for isolating the bone marrow-derived exosomes, including initially isolating mesenchymal stem cells from bone marrow (paragraphs [0105]-[0106]), followed by culturing the MSCs to produce a conditioned medium comprising the exosomes (paragraph [0110]), and thereafter isolating, purifying and pooling the exosomes (paragraphs [0111]-[0112]). Mitsialis teaches the pooled exosomes could be used 
Although Mitsialis’ teaching at paragraphs [0105]-[0112] does not further indicate whether or not the exosome composition further comprises a cryoprotectant, it is noted that Mitsialis (paragraphs [0063]-[0064]) further teaches the inclusion of additives to the freezing medium and such additives will be similar to the ones used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol.
Thus, Mitsialis does render obvious the inclusion of a cryoprotectant, that is, Mitsialis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that an exosome composition further comprising a cryoprotectant is within the scope of the teachings of Mitsialis, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine bone marrow-derived exosomes with a cryoprotectant.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Mitsialis.
As to claim 1 and the limitation directed to bone particles being added to the composition comprising the mixture of exosomes, it is noted that Mitsialis does not further teach the therapeutic exosome composition comprising bone particles. However, Voor is directed to wound healing compositions that include processed bone particles for treating bone defects (Abstract and paragraph [0002]).  Voor teaches the bone 
Badiavas is directed to therapeutic compositions comprising microvesicles isolated from cell culture supernatants. Badiavas teaches the microvesicle compositions have various therapeutic properties including promoting wound healing, stimulating tissue regeneration, modulating immune responses and treating inflammatory diseases (Abstract; pages 37-38). Badiavas specifically teaches using the microvesicle composition for wound healing, i.e. bone formation (Example 14, first full paragraph, page 55; Figure 28).
Badiavas (Example 3) teaches the bone marrow-derived microvesicles are identified as being positive for exosomal markers HSP 70 and CD63, thus confirming the microvesicle composition includes exosomes (Example 8, page 47, 4th paragraph).
Thus, Badiavas has established it was well-known that bone marrow-derived exosomes, like those disclosed by Mitsialis, have a variety of therapeutic properties including treating inflammatory diseases as well as treating bone defects by stimulating tissue regeneration.  Therefore, given that Badiavas recognizes the bone marrow-derived exosomes have numerous therapeutic properties, including bone regeneration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine bone marrow-derived exosomes with a mixture of cortical and cancellous bone particles in order to advantageously enhance healing, e.g., of bone defects, thus meeting the limitation of claim 1.  
	The combination of multiple products each known to have the same effect (i.e. healing bone defects) to produce a final product having the same effect is prima facie prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the therapeutic exosomes with the bone particles of Voor is to produce a product with superior bone healing capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.
	The ordinary artisan would have had a reasonable expectation of success because the references are directed to therapeutic uses of biological materials.
	Regarding claim 3, Voor teaches the bone particles can include both cortical and cancellous bone particles (paragraph [0010]), thus meeting the limitation of claim 3.
	Regarding claims 5-8, 14, 16 and 19-20, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 8 recites “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity.”
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or .  

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas and Voor, as applied to claims 1, 3, 5-8, 14, 16, 19 and 20 above, and further in view of Matsumura et al., (Cell Transplantation, Vol. 19, pp. 691-699, 2010; previously cited) (“Matsumura”).
	The teaching of Mitsialis, in view of Badiavas and Voor, is set forth above.
Regarding claim 26, although Mitsialis renders obvious using a cryoprotective agent such as DMSO in the exosome composition Mitsialis does not further teach the protectant is a polyampholyte protectant, as recited in claim 26.  However, Matsumura 2010 is directed to polyampholytes as cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs.  Matsumura 2010 specifically teaches that rat mesenchymal stem cells were more effectively cryopreserved with PLL as compared to DMSO (Abstract).  Matsumura 2010 teaches that carboxylated poly-l-lysine (COOH-PLL) solutions have high cryoprotective properties (Introduction, right column, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte protectant, e.g. COOH-PLL, as the cryoprotectant agent in the exosome composition of Mitsialis.

The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Mitsialis because Matsumura has shown that polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs and have reduced toxicity.

Rejections Maintained
Claims 9-11, 17-18 and 25, and new claim 27, are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis et al., (US 2014/0065240; previously cited) (“Mitsialis”).
It is noted that independent claims 9 and 27 do not require bone particles, as is required of amended claim 1. The rejection has been updated in view of Applicant’s amendment submitted October 18, 2021.
	As to claim 9 and the limitation “… is thawed and diluted with saline at the time of use prior to being implanted into a patient or rehydrated and diluted with normal saline at the time of use prior to being implanted into a patient” (claim 9), and as to claim 27 and the limitation “… is rehydrated and diluted with normal saline at the time of use prior to being implanted into a patient” (claim 27), it is noted that, given the claims are directed to a composition and not a method of using the composition, these 
Thus, in view of the product-by-process limitations it is noted that any composition comprising:
extracellular exosomes having a diameter ranging from 40-100 nm; and
admixed with a cryoprotectant, would read on the composition of claim 1.

	Regarding claims 9 and 27, it is noted that Mitsialis is directed to compositions comprising exosomes that are derived from bone marrow mesenchymal stem cells (MSC) (Abstract; paragraphs [0004]-[0013], [0023] and [0030]; FIG. 3).
	Paragraph [0056] of Mitsialis teaches the following:
“The exosomes of the invention are membrane (i.e., lipid bilayer) vesicles that are released from mesenchymal stem cells. They have a diameter ranging from about 30 nm to 100 nm. By electron microscopy, exosomes appear to have a cup-shaped morphology. They sediment at about 100,000 x g and have a buoyant density in sucrose of about 1.10 to about 1.21 g/ml. Exosomes may be referred to as microvesicles or nanovesicles.”

Mitsialis (paragraphs [0105]-[0112]) further teaches the specific method steps employed for isolating the bone marrow-derived exosomes, including initially isolating mesenchymal stem cells from bone marrow (paragraphs [0105]-[0106]), followed by culturing the MSCs to produce a conditioned medium comprising the exosomes (paragraph [0110]), and thereafter isolating, purifying and pooling the exosomes (paragraphs [0111]-[0112]). Mitsialis teaches the pooled exosomes could be used immediately or snap frozen in liquid nitrogen and stored at -80°C, i.e. frozen composition (paragraph [0112]). Thus, Mitsialis’ disclosed composition is a frozen composition comprising an exosome mixture, which is considered to read on Applicant’s 
Although Mitsialis’ teaching at paragraphs [0105]-[0112] does not further indicate whether or not the exosome composition further comprises a cryoprotectant, it is noted that Mitsialis (paragraphs [0063]-[0064]) further teaches the inclusion of additives to the freezing medium and such additives will be similar to the ones used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol.
Thus, Mitsialis does render obvious the inclusion of a cryoprotectant, that is, Mitsialis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that an exosome composition further comprising a cryoprotectant is within the scope of the teachings of Mitsialis, and thus renders the invention of claims 9 and 27 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine bone marrow-derived exosomes with a cryoprotectant.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Mitsialis.
Further regarding claim 27 and the limitation that the composition is a freeze-dried composition, Mitsialis (paragraph [0095]) teaches an embodiment of the composition that is a lyophilized, i.e. freeze-dried composition.
Thus, Mitsialis does render obvious a freeze-dried composition, that is, Mitsialis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a freeze-dried exosome composition further comprising a prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to freeze-dry the composition for storage.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Mitsialis.
Regarding claims 10, 11 and 17-18, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 10 recites “wherein the cryoprotectant creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration.”
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. As such, instant claims 10, 11 and 17-18 do not further limit claim 9 and thus are included in the rejection of claim 9.  
Further regarding claims 17 and 18, as set forth above at Claim Interpretation, it is noted that claims 17 and 18 depend directly or indirectly from claim 9 and further define the cryopreservation parameters.  Given this limitation is directed to an intended use, claims 17 and 18 do not further limit the composition of claim 9.  
Regarding claim 25, Mitsialis’ teaching at paragraphs [0105]-[0112] is reasonable to consider that Mitsialis performs the exosome isolation method under .

Claim 15, and new claim 28, are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis, as applied to claims 9-11, 17-18, 25, and 27, above, and further in view of Matsumura et al., (Cell Transplantation, Vol. 19, pp. 691-699, 2010; previously cited) (“Matsumura”).
	The teaching of Mitsialis is set forth above.
Regarding claims 15 and 28, although Mitsialis renders obvious using a cryoprotective agent such as DMSO in the exosome composition Mitsialis does not further teach the protectant is a polyampholyte protectant, as recited in claims 15 and 28.  However, Matsumura 2010 is directed to polyampholytes as cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs.  Matsumura 2010 specifically teaches that rat mesenchymal stem cells were more effectively cryopreserved with PLL as compared to DMSO (Abstract).  Matsumura 2010 teaches that carboxylated poly-l-lysine (COOH-PLL) solutions have high cryoprotective properties (Introduction, right column, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte protectant, e.g. COOH-PLL, as the cryoprotectant agent in the exosome composition of Mitsialis.

The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Mitsialis because Matsumura has shown that polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs and have reduced toxicity.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis, as applied to claims 9-11, 17-18, 25, and 27 above, and further in view of Badiavas et al. (WO 2014/159662, previously cited) (“Badiavas”) and Voor et al., (US 2012/0053692; previously cited) (“Voor”).
	The teaching of Mitsialis is set forth above.
Regarding claim 29, Mitsialis does not further teach the therapeutic exosome composition comprising bone particles.  However, Voor is directed to wound healing compositions that include processed bone particles for treating bone defects (Abstract and paragraph [0002]).  Voor teaches the bone particles can include both cortical and cancellous bone particles (paragraph [0010]).  Thus, Voor has established it was well known in the art that cortical and cancellous bone particle compositions could be employed for use in healing bone defects.
Badiavas is directed to therapeutic compositions comprising microvesicles isolated from cell culture supernatants. Badiavas teaches the microvesicle compositions 
Badiavas (Example 3) teaches the bone marrow-derived microvesicles are identified as being positive for exosomal markers HSP 70 and CD63, thus confirming the microvesicle composition includes exosomes (Example 8, page 47, 4th paragraph). Thus, Badiavas has established it was well-known that bone marrow-derived exosomes, like those disclosed by Mitsialis, have a variety of therapeutic properties including treating inflammatory diseases as well as treating bone defects by stimulating tissue regeneration.
Therefore, given that Badiavas recognizes the bone marrow-derived exosomes have numerous therapeutic properties, including bone regeneration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine bone marrow-derived exosomes with a mixture of cortical and cancellous bone particles in order to advantageously enhance healing, e.g., of bone defects, thus meeting the limitations of claim 29.  
	The combination of multiple products each known to have the same effect (i.e. healing bone defects) to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 
	The ordinary artisan would have had a reasonable expectation of success because the references are directed to therapeutic uses of biological materials.

Response to Remarks
Rejection under 35 USC 112:
The rejection of Claims 4, 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Rejection under 35 USC 101:
The rejection of claims 1-11, 14-20 and 23-25 under 35 U.S.C. 101 is withdrawn.

Rejections under 35 USC 103:
Regarding claims 1, 3, 5-8, 14, 16, 19 and 20 and 26, it is noted that new grounds of rejection are set forth above in view of Applicant’s amendment to claim 1.  Applicant has amended claim 1 to further define that the mixture of exosomes and cryoprotectant further include bone particles to form the final product. 
Applicant has traversed the rejection of record on the grounds that the feature of rinsing and washing out the cryoprotectant prior to implantation is not discussed by the cited prior art, as discussed at Applicant’s Remarks (last paragraph, page 17 to first paragraph, page 18).

As discussed above, regarding claims 1, 9 and 27, it is noted that, given the claims are directed to a composition and not a method of using the composition, the limitations directed to how the composition is prepared prior to implantation does not further limit the structure of the composition to no longer include a cryoprotectant.  The claims as currently amended require a cryoprotectant.
	It is additionally noted, if Applicant means the claimed composition does not include a cryoprotectant, the absence of a cryoprotectant may raise another rejection under 35 USC 101.

	Applicant further asserts that the composition of claim 9 is frozen or freeze-dried and that limitation is not taught or suggested in the cited prior art, as discussed at Applicant’s Remarks (first paragraph, page 18).
Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, as set forth above under the new and updated grounds of rejection, Mitsialis teaches frozen and freeze-dried compositions (see paragraphs [0095] and [0112]).

As to Applicant’s remarks regarding newly amended claim 1 and the limitations that the composition further includes bone particles and is directly implantable upon thawing and dilution, as discussed at Applicant’s Remarks (page 19), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above specifically addressing the newly amended limitation directed at the inclusion of bone particles. 


As to Applicant’s remarks that Matsumura does not teach the use of the cryoprotectant for enhancing the vitality of the exosomes, or that the cryoprotectant is directly implantable, as discussed at Applicant’s Remarks (last paragraph, page 20), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the use of a cryoprotectant for preserving the vitality of the exosomes is taught by Mitsialis (paragraphs [0063]-[0064]).  Mitsialis teaches that cryoprotectants used for preserving the vitality of cells are equally useful for preserving the vitality of exosomes.
As to Applicant’s assertion that Matsumura does not further teach the disclosed polyampholyte cryoprotectant is directly implantable into patients, it is again noted that the limitations directed to implantation of the claimed composition are directed to intended use of the claimed composition and does not further limit the structure of the claimed composition.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        

/SCOTT LONG/Primary Examiner, Art Unit 1633